EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Kinnear on 02/01/2021.

The application has been amended as follows: 

Claim 20 has been canceled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the combination as claimed including an open cavity separated from a basin by at least one basin sidewall, the open cavity being in open fluid communication with the basin drain and aligned over a drain trap in fluid communication with the basin drain, an exhaust port, and an exhaust system that selectively places a positive draft on the exhaust port and places the open cavity under negative pressure and exhausts away from the basin was neither found alone nor rendered obvious by the most relevant prior art of record. Regarding claim 16, the combination as claimed including the steps of disposing a liquid into a basin so that the liquid passes through a basin drain, into an open cavity separated from the basin by the at least one basin sidewall, and into a drain trap positioned adjacent a bottom portion of the open cavity, and placing a positive draft on an exhaust port with an exhaust system such that the open cavity is placed under negative pressure and a headspace of the open cavity is drawn through the exhaust port was neither found alone nor rendered obvious by the most relevant prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208.  The examiner can normally be reached on M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754